ALVIN B. RUBIN, Circuit Judge,
dissenting:
The personal-injury and wrongful-death claims of two black Jehovah’s Witnesses from Tennessee were being tried before a predominantly white jury in Clarksdale, Mississippi. Judge Smith correctly finds *580that the trial court erred in admitting irrelevant evidence that was calculated to evoke the jury’s prejudices, but concludes that this inflammatory effort by counsel and error by the trial court did not affect a substantial right of the plaintiffs. In my opinion, this commits a legal error both because it equates effect on a substantial right with the likelihood that a different verdict would have been reached had the evidence been excluded and by substituting a judge’s personal view of the effect of the evidence for the evaluation of its possible impact in this case before this jury: it minimizes the potential consequences of the deliberate appeal to religious prejudice and to chauvinism permitted by the trial court. Judge Barksdale’s concurrence ignores the calculated inflammatory effect of the cross-examination on the views of other members of the Jehovah's Witnesses’ faith as well as the prejudicial effect far beyond probative value of the examination on the personal beliefs of the plaintiff-witness. I therefore respectfully dissent.
I
The majority opinion carefully relates most of the facts. It recites some, however, in bland generality. The record contains the following specifics:
Ray James Munn and his wife, both blacks, were residents of Tennessee, Ms. Munn was critically injured in an automobile accident in Mississippi by a vehicle driven by Trudy Algee, a white resident of Mississippi. After Ms. Munn’s death, her husband could file suit only in Mississippi because Algee, an individual, was a resident of that state and did not do business in Tennessee. Instead of suing in state court, he invoked the constitutional and statutory grants of diversity jurisdiction, designed to protect nonresidents from the possible prejudice of state courts, to file suit in the United States District Court for Northern District of Mississippi, on his behalf and on behalf of Ms. Munn’s three children.
Algee admitted liability, so the trial was only to determine damages. The case was tried before a jury of six; five of the jurors were white, one was black. Algee used all three of her peremptory challenges to exclude blacks.
The trial began on Atígust 21, 1989, in Clarksdale, Mississippi. Two months earlier, on June 21, the Supreme Court in Texas v. Johnson1 had reversed a state conviction for flag burning because the statute infringed first amendment rights. This event had evoked widespread publicity, both in print and on television. The Flag Protection Act, a federal bill to punish any desecration of the flag had been introduced in Congress on July 24, and was the subject of national publicity at the time of trial.
Munn testified both on direct and on cross-examination that he and his wife were Jehovah’s Witnesses, that his wife had refused to take a blood transfusion because of her religious beliefs; that, after she lost consciousness, he rejected a transfusion because she and he both believed that, “even if it meant dying, you would not take that risk [of a blood transfusion] however small it was;” and that, “We don’t waiver in our faith.”
Counsel for the defendant then proceeded to cross examine him not on his or his wife’s personal beliefs or faith, or on reasonableness of their opposition to transfusions, but on the general beliefs of those who profess to be Jehovah’s Witnesses. Part of the cross-examination follows:
Q. Let me ask you this. Isn’t it true that the Jehovah Witnesses’ faith adheres to the belief that Christ returned to earth in 1914 and has invisibly ruled since that time through the Watchtower?
A. Through the organization here.
Q. The organization is the Watchtower?
A. Well, not the Watchtower. It’s the one, the governing body of the Jehovah’s Witnesses — of where the magazines come from.
Q. It is the belief in accordance with that of Jehovah’s Witnesses that since Christ returned in 1914 there will not be a resurrection but there will be ulti*581mately Armageddon and after Armageddon Christ will begin his ruling of the millennium and the Jehovah’s Witnesses will be spared that and all others will be eternally damned; isn’t that the belief of the Jehovah’s Witnesses?
A. You stated that well.
Q. Is it the belief of the Jehovah’s Witnesses that there is no hell for the wicked; the wicked will merely be annihilated?
A. That’s what the scripture [sic] say.
Q. It is the belief of the Jehovah’s Witnesses that man has no soul, and when man dies that the soul was merely a manifestation for the body during life; isn’t that true?
A. Well, the soul is the breath and the life force combined along with it.
Q. It is the belief of the Jehovah’s Witnesses that followers of Jehovah’s Witnesses are not members of any earthly kingdom?
A. Well, you didn’t state that correct.
Q. How would you state it?
A. There is — we—it’s not an earthly kingdom. Christ is his invisible presence from the Scriptures ruled from the heaven, the heavenly kingdom, not an earthly kingdom.
Q. Is it based on that premise that Jehovah’s Witnesses are, for instance, conscientious objectors toward service to their country; isn’t that true?
A. Say that again.
Q. It is based on that premise of followers of this religion not being servants to any earthly kingdom upon which Jehovah’s Witnesses base their belief that they are conscientious objectors and therefore do not do service to their country, like going to war?
A. No, we don’t go to war.2
Q. Is my statement correct?
A. Right. We don’t go to war.
Q. It is on that same premise, or stated differently, that Jehovah’s Witnesses, for instance, don’t salute the flag because that would be ascribing salvation to the flag; isn’t that true?
A. Right. We don’t salute the flag.3
Counsel for Algee also delved into another matter:
Q. It is also the teachings of the Jehovah’s Witnesses faith that it is a sin against God to live together outside of wedlock, isn’t it?
******
Q. Included in the material that you have brought into court and that you referred to yesterday on direct examination, if you will turn to the page that I have the yellow tab on, please, sir. It is also the beliefs and teachings of Jehovah’s Witness faith that a man and woman do not live together prior to marriage, isn’t it?
A. That’s right.
Q. But you and Mrs. Munn lived together prior to marriage, didn’t you, in violation of the Scriptures and your teachings?
A. At the time I met her—
Q. Go ahead and answer yes or no, first, and then you may explain.
A. Yes, we did. Now, let me explain. When I met her she was not in the organization. As I explained to you earlier how someone is disciplined for certain things and if they show no sign of repentance, at that time they’re dis-fellowshipped, she had left the organization when I met her. And I was not in the organization, didn’t know anything about the organization. For a short period of time we did live together, but she did repent and go back into the organization. And I, myself, became a Jehovah’s Witness.
Q. Are you saying that at the time you met her she had been disfellowshipped for some other transgression?
A. She had.
Counsel for Algee was careful to remind the jury of the Munns' sinful conduct in his closing argument. None of this, of course, *582had any probative value whatever as to any issue before the jury.
II
Judge Smith agrees with me that the admission of this testimony was error. Indeed, considering who the parties were, the time and place of the trial, and the patent irrelevance both of the beliefs of other members of Munn’s faith and the Munns’ premarital relations, the error was in my opinion egregious. He concludes, however, that the effect of this evocation of patriotic passion, religious prejudice, and bias against premarital sexual conduct is completely dissipated because its admission did not affect a substantial right of the Munns.
Upon examining this method of analysis — rather than the standard of review the opinion dutifully recites — it is apparent that Judge Smith believes that Federal Rule of Evidence 103 requires an appellant complaining of evidentiary errors to demonstrate somehow that the exclusion of inadmissible evidence would have changed the result.4 That is not the criterion set forth in Rule 103. We can never know whether, in the absence of error, the result would have differed; if that is what we require, then no appellant will ever be able to demonstrate prejudice from a trial error unless the error is so plain that the verdict is wrong as a matter of law. The question Rule 103 requires us to ask in civil cases is whether there is a realistic possibility that the error had more than a de minimis effect on the verdict.
The Supreme Court’s decision in Kotteakos v. United States5 still provides the seminal discussion of harmless error analysis. Kotteakos puts the test for whether a trial error is harmless in the negative. Paraphrased, the appellate court must be able to say “with fair assurance, after pondering all that happened ... that the judgment was not substantially swayed by the error.” 6 The inquiry is not “merely whether there was enough to support the result, apart from the phase affected by the error. It is rather, even so, whether the error itself had substantial influence. If so, or if one is left in grave doubt, the [verdict] cannot stand.”7
As the Kotteakos Court explains, the purposes of the harmless error rule, as applied to all trial errors, not just evidentia-ry rulings,8 are “simple[:] to substitute judgment for automatic application of rules,” and to “preserve review as a check upon arbitrary action and essential unfairness in trials” without providing loopholes through which a litigant may escape the verdict in a fairly conducted trial.9 If harmless-error review is faithfully to serve those purposes, then the reviewing court must keep firmly in mind the context in which its inquiry takes place. In determining whether an error is harmless, it is not the function of the appellate court to speculate on the probable result of a new trial. “Those judgments are exclusively for the jury.” 10 Thus, error cannot be deemed harmless solely because the reviewing court believes that the trial court reached the correct result in spite of the error.11 Rather, the focus of the inquiry is “what the error meant to the [jury], not singled out and standing alone, but in relation to all else that happened.” 12 “[E]rror is not to be viewed in an attitude separate from reality and oblivious to the context of the record.” 13 The judge must not equate the fact-trier’s reactions with his own, but *583must allow for how others might react, within the bounds of reason.14
Kotteakos, of course, was a criminal case, and the Supreme Court has recognized that the harmless-error analysis conducted in criminal cases may be in some respects more stringent than harmless-error analysis in civil cases.15 Nevertheless, this circuit has articulated a standard in civil cases substantially similar to that erm ployed in Kotteakos: We must reverse unless we are “ ‘sure, after reviewing the entire record, that the error did not influence the jury or had but a very slight effect on its verdict.’ ” 16 It seems to me that one could only be “sure” of that if it appears from the record that there is no realistic possibility that the error had more than a de minimis effect on the verdict.
With that standard in mind, some would contend that, given the conditions under which this case was tried, errors like those committed in this trial warrant reversal per se.17 Ms. Algee had admitted her liability. The jury was called upon to decide only the damages due Mr. Munn and his wife’s children. In doing so, the jurors were asked to make four necessarily subjective determinations: (1) Whether Ms. Munn’s refusal to take blood was reasonable; (2) What portion of Ms. Munn’s damages were attributable to her unreasonable refusal to take blood; (3) What amount of damages would compensate Ms. Munn’s estate for her pain and suffering; and (4) What amount of damages would compensate Mr. Munn for his pain and suffering. The jury’s sympathy for or antipathy to the Munns might substantially affect their decision on each of these issues. I therefore see no way that a reviewing court could be “sure”— other than by substituting its own views for those of the jury or by inventing some post-hoc rationalization for the verdict— that Algee’s appeal to the jury’s religious prejudice and nationalism “had but slight effect” on the verdict. In this case, however, we need not go so far as to find error per se. Under the traditional analysis, this error could not have been harmless.
Ill
The interrogatories submitted to the jury with respect to Ms. Munn and the jury’s answers follow:
1. What amount of damages do you find plaintiff has proven by a preponderance of the evidence to have been incurred by Elaine Munn up to the time of her death for pain and suffering and mental anguish?

$10,000.00.

2. Do you find that defendant proved by a preponderance of the evidence that Elaine Munn would have survived had she accepted the blood transfusions?

Fes.

3. Do you find that defendant has proved by a preponderance of the evidence that Elaine Munn’s refusal of blood transfusions was unreasonable?

Yes.

4. Do you find that the original injuries sustained by Elaine Munn combined with her unreasonable refusal of blood to cause her death?

Yes.

If your answer to this interrogatory is “Yes,” what percentage did Elaine Munn's unreasonable refusal of blood contribute to her death?

100 percent.

No special interrogatories concerning Mr. Munn were submitted to the jury.
I do not understand the statement that “Munn failed to articulate any substantial right affected by this evidence’s admission.” 18 I cannot imagine a more explicit articulation than Munn’s claim that thé evidence “poisoned the minds of the jury [sic] from the outset,” thus preventing him from *584obtaining an impartial assessment of the damages due. The inquiry, then, must focus on whether there was any realistic possibility that counsel for Algee succeeded in his calculated effort to “poison” the minds of the jurors and to affect their verdict through the erroneously admitted evidence.
Patently, it seems to me, the jury’s view of whether Ms. Munn and her husband were honest, sincere, and responsible members of the community might have affected the amount of damages it awarded for Ms. Munn’s pain and suffering before death, its view that her refusal of blood transfusions was or was not reasonable, and its evaluation of the conflicting testimony concerning whether her refusal to accept a transfusion was either the sole or even a cause of death. Judge Smith does not even intimate a different view. Instead, because he finds the verdict to be within what he considers a reasonable range, he grants absolution for the error.
Apparently, neither of my brothers accepts the view that any lawyer who has tried personal injury cases considers fundamental: the sympathy or disaffection the jury has for the victim affects the amount of damages. The Civil Trial Manual, published jointly by the American College of Trial Lawyers and the ALI-ABA Committee on Continuing Legal Education, speaking of the opening statement, says: Dozens of other works instructing lawyers on the trial of cases give the same message.20
The force of the lawyer’s efforts here should be to get the jury to think with him and to be favorably inclined toward his client, disclosing his age, occupation, marital status, number of children, if any, and so forth. The image of plaintiff or defendant as a hardworking family man or a devoted mother and housewife will give the jurymen an image to which they can relate.19
Instead of asking whether, absent the tainted testimony the jury might have awarded more, Judge Smith observes that the error did not result in an absurdly low verdict. “For approximately eight hours of pain and suffering, the jury awarded $10,-000.00, an amount not so small as to arouse suspicion as to the jury’s motives.” 21 Yet the jury might have awarded a much larger amount. Apart from whether her death might have been averted, Ms. Munn suffered for eight hours from severe injuries. Her pelvis was fractured in two places. Her ribs were broken. She was bleeding profusely internally and suffered extensive internal bruising. Her physicians inserted a tube in her chest. They cut open her abdomen to insert lavage fluid. They cut open her chest and spread her ribs eight inches apart to clamp a lacerated artery.
The inadmissible evidence may well have induced the jury to award only $10,000. The issue is not whether the verdict arouses suspicion, but whether the Munns’ substantial rights were affected, a much different question. Webster’s Seventh New Collegiate Dictionary, defines the verb “affect” to mean “to produce an effect upon, to produce a material influence upon or alteration in, [or] to make an impression on.” That is all Munn must demonstrate to show prejudice. He does not have to show that the jury acted with evil or even questionable intentions.
In like fashion, Judge Smith concludes that awarding Munn nothing for his own pain and suffering “most likely” reflects the relatively minor nature of his injuries. This conjectural determination of probability takes no account of the other possibility that I consider likely and with which I think most lawyers would agree: that a *585jury who considered Munn a patriotic, moral, sensible, and sympathetic person might well have awarded him thousands of dollars for the same infliction. None of us who sit on this court are virgins at the bar. We have all seen, and some of us have affirmed, substantial verdicts for “bruises and contusions.” Indeed, I can conceive of no reason but general dislike of the plaintiff for a jury to award medical expenses against an admittedly liable defendant, but to award nothing for pain and suffering when the uncontroverted evidence was that Munn suffered pain and general discomfort from his “bruises and contusions” for several months.22
Judge Smith continues to pile a Pelion of conjecture upon an Ossa of speculation: “the jury’s failure to award any wrongful death damages is the most plausible ” explanation of its verdict; “the jury most likely refused” wrongful death damages “because it believed that Ms. Munn would have lived had she taken blood transfusions” — -despite the fact, mentioned in a footnote, that one doctor testified that she would have died even had she done so, and another that there was a “75% possibility” that this would have occurred.23
At most, the opinion demonstrates only that the admission of the prejudicial testimony may have been harmless. Justice Frankfurter said that we as judges should not be ignorant of what we know as men.24 Nor should we disregard what we know as experienced lawyers. We know that persuading the jury of the good character of the plaintiffs is likely to enhance their verdict, and that portraying them unfavorably tends to decrease it. Anecdote has it that the late Sammy Davis Jr., when about to play golf, was asked, “What is your handicap?” He replied, “I’m black, one-eyed and Jewish, and you still want to know my handicap?!” The Munns were quadruply handicapped — black nonresidents adhering to an unpopular faith, some of whose members were unpatriotic, trying a case before a north Mississippi jury, five of whose six members were white.
Judge Smith concludes that inducing this predominantly white Mississippi jury to believe or at least to infer that the Munns believed that Christ returned to earth in 1914 and has invisibly ruled since that time, that there will not be a resurrection but that the jury (like all others ever on earth save Jehovah’s Witnesses) will be eternally damned, that Munn believes man has no soul, that Munn is a conscientious objector who will not expose himself to the dangers inherent in military service even when the nation is threatened, that the Munns even refuse to salute the flag, and that they lived together in adultery prior to their marriage all likely had no effect on the Munns’ substantial rights. Judge Barks-dale would go further and hold the testimony admissible. This to me, with all respect to both of my brethren, is contrary to the universal knowledge and experience of trial lawyers and judges, and to the human disposition to favor those we like and to discountenance those we disfavor. Algee’s lawyer deliberately threw the proverbial skunk of inadmissible evidence into the jury box. No amount of conjecture that the jury might not have smelled the stink can undo the odor that, even now, permeates the record. I therefore respectfully dissent.

. 491 U.S. 397, 109 S.Ct. 2533, 105 L.Ed.2d 342 (1989).


. Emphasis added.


. Emphasis added.


. At 572-574.


. 328 U.S. 750, 66 S.Ct. 1239, 90 L.Ed. 1557 (1946).


. Id. at 765, 66 S.Ct. at 1248.


. Id.


. 28 U.S.C. § 2111 (1988); Fed.R.Civ.P. 61; Fed. R.Crim.P. 52(a); Fed.R.Evid. 103(a).


. Kotteakos, 328 U.S. at 759-60, 66 S.Ct. at 1245.


. Id. at 763, 66 S.Ct. at 1247.


. See 11C. Wright & A. Miller, Federal Practice & Procedure § 2883 at 278-79 (1973).


. Kotteakos, 328 U.S. at 764, 66 S.Ct. at 1248 (emphasis added).


. United States v. D’Antonio, 362 F.2d 151, 155 (7th Cir.), cert. denied, 385 U.S. 900, 87 S.Ct. 204, 17 L.Ed.2d 131 (1966).


. Kotteakos, 328 U.S. at 764, 66 S.Ct. at 1247.


. Id. at 762-63, 66 S.Ct. at 1246-47.


. At 573 (quoting Pregeant v. Pan Am. World Airways, Inc., 762 F.2d 1245, 1249 (5th Cir.1985).


. Cf. Note, Arguments Appealing to Racial Prejudice: Uncertainty, Impartiality, and the Harmless Error Doctrine, 64 Ind.L.J. 375 (1989).


. At 573.


. R. Figg, R. McCullough, ill, and J. Underwood, Civil Trial Manual 397-98 (1974).


. See, e.g., A. Julien, Opening Statements § 6.06 (1980); F. Lane, Goldstein Trial Techniques § 10.45 (1984); M. Roberts, Trial Psychology 106-07 (1987); T. Sannito & P. MacGovern, Courtroom Psychology for Trial Lawyers 67 (1985); L. Smith & L. Malandro, Courtroom Communication Strategies § 7.28 (1985); J. Warsaw, Masters of Trial Practice §§ 3.11, 6.12, 15.4 (1985).


.At 574.


. Cf. Comeaux v. Poindexter, 527 So.2d 1184 (La.App. 3d Cir.1988) ($250 damages for pain and suffering for “minor contusions"); Vidrine v. Government Employees Ins., 528 So.2d 765 (La.App. 3d Cir.1988) ($600 damages for pain and suffering for “minor injuries”); Soudelier v. Miller, 537 So.2d 296 (La.App. 1st Cir.1988) (four plaintiffs recovered damages for pain and suffering in the amount of $2500, $250, $250 and $500 respectively for “minor injuries"). See generally, Quantum Study, 35 Loy.L.Rev. 1151 (1990).


. At 573 & n. 7.


. Watts v. Indiana, 338 U.S. 49, 52, 69 S.Ct. 1357, 1357, 93 L.Ed. 1801 (1949).’